As filed with the Securities and Exchange Commission on August 13, 2008 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MOPIE (BVI) LIMITED (Exact name of Registrant as specified in its charter) British Virgin Islands 4813 (Jurisdiction of incorporation (Primary Standard Industrial or organization) Classification Code Number) Room 1506, 1555 Kong Jiang Road Yang Pu District, Shanghai, China, 200092 Telephone: 021-61431936/35 (Address of principal executive offices and telephone number) Tan Kee Chen Chief Executive Officer Room 1506, 1555 Kong Jiang Road Yang Pu District, Shanghai, China, 200092 Telephone: 021-61431936/35 (Name, Address, Including Zip Code, And Telephone Number, Including Area Code of Agent For Service) Copies to: David M. Loev John S. Gillies The Loev Law Firm, PC The Loev Law Firm, PC 6300 West Loop South, Suite 280 & 6300 West Loop South, Suite 280 Bellaire, Texas 774016 Bellaire, Texas 77401 Phone: (713) 524-4110 Phone: (713) 524-4110 Fax: (713) 524-4122 Fax: (713) 456-7908 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If delivery of the Prospectus is expected to be made pursuant to Rule 434, please check the following box. [] CALCULATION OF REGISTRATION FEE Title of each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Ordinary Shares, no par value per share 86,000 $0.50 $43,000 $1.32 Total 86,000 $0.50 $43,000 $1.32 (1) Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457 under the Securities Act of 1933. THE COMPANY HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE COMPANY SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, AS AMENDED, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. -2- MOPIE (BVI) LIMITED Resale of 86,000 shares of Ordinary Shares The Prospectus relates to the registration of the resale of 86,000 shares of our Ordinary Shares (“Ordinary Shares”) by the Selling Stockholders listed on page 38.Shares offered by the Selling Stockholders may be sold by one or more of the following methods: o ordinary brokerage transactions in which a broker solicits purchases; and o face to face transactions between the Selling Stockholders and purchasers without a broker. Selling stockholders will sell at the set price of $0.50 per share until such time as our shares are quoted on the Over-The-Counter Bulletin Board (“OTCBB”) and then thereafter at prevailing market prices or privately negotiated prices.A current Prospectus must be in effect at the time of the sale of the shares of Ordinary Shares discussed above.We will not receive any proceeds from the resale of Ordinary Shares by the Selling Stockholders.The Selling Stockholders will be responsible for any commissions or discounts due to brokers or dealers.We will pay all of the other offering expenses. Each Selling Stockholder or dealer selling the Ordinary Shares is required to deliver a current Prospectus upon the sale.In addition, for the purposes of the Securities Act of 1933, as amended, Selling Stockholders may be deemed underwriters.Therefore, the Selling Stockholders may be subject to statutory liabilities if the registration statement, which includes this Prospectus, is defective by virtue of containing a material misstatement or failing to disclose a statement of material fact.We have not agreed to indemnify any of the Selling Stockholders regarding such liability. This investment involves a high degree of risk.You should retain or acquire our stock only after considering the risks associated with us.We urge you to read the ”Risk Factors” section beginning on page12 along with the rest of this Prospectus before you make your investment decision. Neither the SEC nor any state securities commission has approved or disapproved of these securities, or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2008 -3- TABLE OF CONTENTS Page Prospectus Summary 5 The Offering 8 Summary Consolidated Financial Data 9 Risk Factors 12 Identity of Directors, Senior Management and Advisors 29 Forward-Looking Statements 31 Business Overview 33 Plan of Operations 34 Comparison of Operating Results 35 Plan of Distribution and Selling Stockholders 38 Principal Shareholders 41 Related Party Transactions 41 Description of Securities 43 Material Contracts 50 Qualitative and Quantitative Disclosures and Market Risk 52 Exchange Rate Information 52 Validity of Securities and Interest of Named Experts 53 Financial Statements 55 You should rely only on the information contained in this Prospectus. We have not authorized anyone to provide you with different information.We are not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information contained in this Prospectus is accurate as of any date other than the date on the front of this Prospectus. -4- PROSPECTUS SUMMARY Summary Information, Risk Factors, and Ratio of Earnings to Fixed Charges This summary highlights material information found in greater detail elsewhere in this document.In addition to this summary, we urge you to read the entire document carefully, especially the discussion of the risks of investing in our ordinary shares under "Risk Factors," and page12 before deciding to buy our ordinary shares.References in this document to "Mopie," the "Company," "we," "our" and "us" refer to Mopie (BVI) Limited, a British Virgin Islands company, and its subsidiaries. For the year ended December 31, 2007, we had revenues of $793,991, a loss from operations of $826,601, and a total net loss of $831,225. Our auditors have expressed substantial doubt regarding our ability to continue as a going concern, based on operating losses we have incurred in 2007. -5- The Company Introduction Mopie (BVI) Limited was incorporated under the laws of the British Virgin Islands on November 21, 2007.We, through out wholly owned subsidiary, Luckybull Limited, a British Virgin Islands company, which in turn owns 100% of Molong Technology Limited, a company registered under the laws of the People’s Republic of China (“PRC”), which has contracts in place with Shanghai Mopietek
